Order issued November   27, 2012




                                         In The
                              Quurt iif \ppimk
                     fift1i iitrirt uf    xa at Oa1ht

                                   No. 05-11-00478-CR
                                   No. 05-11-00479-CR


                          THE STATE OF TEXAS, Appellant

                                           V.

                           JAY SANDON COOPER, Appel lee


                                        ORI)ER




      The Motion for Rehearing tiled by appellant is1ereby jEN1LD


                                                         /    1     /
                                                       1     /     1
                                                     7       I     /
                                                  J iVfAOS’1/LEY
                                                  JUST ICE